UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07038 The Money Market Portfolios (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 12/31/14 Item 1. Reports to Stockholders. THE MONEY MARKET PORTFOLIOS Financial Highlights The Money Market Portfolio Six Months Ended December 31, 2014 Year Ended June 30, (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations: Net investment income (loss) — — — (—) a — a 0.001 Net realized and unrealized gains (losses) a — Total from investment operations — a — a — a — a — a 0.001 Less distributions from net investment income — (—) a (0.001 ) Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return b —% —% —% —% 0.04 % 0.06 % Ratios to average net assets c Expenses before waiver and payments by affiliates 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % Expenses net of waiver and payments by affiliates d 0.08 % 0.08 % 0.13 % 0.13 % 0.15 % e 0.15 % Net investment income (loss) —% —% —% (—)% f 0.04 % 0.06 % Supplemental data Net assets, end of period (000’s) $ 18,974,688 $ 23,491,469 $ 18,744,530 $ 14,065,932 $ 12,092,511 $ 8,924,640 a Amount rounds to less than $0.001 per share. b Total return is not annualized for periods less than one year. c Ratios are annualized for periods less than one year. d Benefit of expense reduction rounds to less than 0.01%. e Benefit of waiver and payments by affiliates rounds to less than 0.01%. f Rounds to less than 0.01%. 12 | Semiannual Report | The accompanying notes are an integral part of these financial statements. ftinstitutional.com THE MONEY MARKET PORTFOLIOS Statement of Investments, December 31, 2014 (unaudited) The Money Market Portfolio Principal Amount* Value Investments 92.4% Certificates of Deposit 22.1% Bank of Montreal, Chicago Branch, 0.12%, 1/05/15 240,000,000 $ 240,000,000 Bank of Montreal, Chicago Branch, 0.11%, 1/06/15 275,000,000 275,000,000 Bank of Montreal, Chicago Branch, 0.08%, 1/13/15 90,000,000 90,000,000 Bank of Montreal, Chicago Branch, 0.14%, 2/02/15 250,000,000 250,000,000 Bank of Montreal, Chicago Branch, 0.13%, 2/09/15 275,000,000 275,000,000 Bank of Nova Scotia, Houston Branch, 0.10%, 1/07/15 230,000,000 230,000,000 Bank of Nova Scotia, Houston Branch, 0.11%, 2/04/15 320,000,000 320,001,511 Bank of Nova Scotia, Houston Branch, 0.08%, 2/23/15 225,000,000 225,000,000 Bank of Nova Scotia, Houston Branch, 0.10% - 0.14%, 1/05/15 - 4/01/15 195,000,000 195,000,000 The Toronto-Dominion Bank, New York Branch, 0.17%, 1/09/15 500,000,000 500,000,000 The Toronto-Dominion Bank, New York Branch, 0.11%, 2/12/15 220,000,000 220,000,000 The Toronto-Dominion Bank, New York Branch, 0.19%, 4/08/15 130,000,000 130,000,000 The Toronto-Dominion Bank, New York Branch, 0.19%, 5/04/15 240,000,000 240,000,000 Wells Fargo Bank NA, California Branch, 0.15%, 3/05/15 250,000,000 250,000,000 Wells Fargo Bank NA, California Branch, 0.15%, 3/06/15 250,000,000 250,000,000 Wells Fargo Bank NA, California Branch, 0.17%, 3/11/15 500,000,000 500,000,000 Total Certificates of Deposit (Cost $4,190,001,511) 4,190,001,511 a Commercial Paper 56.9% Chevron Corp., 2/10/15 200,000,000 199,980,000 Chevron Corp., 1/06/15 - 4/20/15 887,997,000 887,902,475 Coca-Cola Co., 1/09/15 - 1/15/15 75,000,000 74,997,861 Eli Lilly & Co., 3/17/15 89,410,000 89,387,648 Export Development Canada, 2/10/15 (Canada) 200,000,000 199,982,222 Export Development Canada, 2/02/15 - 5/04/15 (Canada) 700,000,000 699,863,118 Export Development Canada, 6/08/15 (Canada) 225,000,000 224,871,625 Exxon Mobil Corp., 1/08/15 270,000,000 269,995,800 Exxon Mobil Corp., 1/09/15 100,000,000 99,998,445 Exxon Mobil Corp., 2/04/15 190,000,000 189,987,439 Google Inc., 2/18/15 70,000,000 69,992,533 Merck & Co. Inc., 3/10/15 300,000,000 299,932,000 Merck & Co. Inc., 3/11/15 300,000,000 299,931,000 Merck & Co. Inc., 3/12/15 450,000,000 449,895,000 Microsoft Corp., 1/02/15 - 1/13/15 61,500,000 61,498,811 Microsoft Corp., 1/14/15 230,000,000 229,993,735 Microsoft Corp., 2/18/15 410,000,000 409,948,000 Microsoft Corp., 2/25/15 275,000,000 274,957,986 Procter & Gamble Co., 2/10/15 250,000,000 249,977,778 Procter & Gamble Co., 3/11/15 290,000,000 289,938,858 Procter & Gamble Co., 1/08/15 - 3/16/15 588,860,000 588,797,695 Province of British Columbia, 3/20/15 - 6/19/15 135,800,000 135,750,964 Province of Ontario, 1/05/15 (Canada) 445,000,000 444,994,939 Province of Ontario, 3/02/15 (Canada) 315,000,000 314,947,500 Province of Ontario, 1/02/15 - 3/03/15 (Canada) 355,455,000 355,427,431 Quebec Treasury Bill, 1/05/15 (Canada) 820,000,000 819,992,889 Quebec Treasury Bill, 2/02/15 (Canada) 160,000,000 159,987,200 Royal Bank of Canada, 1/02/15 (Canada) 250,000,000 249,999,722 Royal Bank of Canada, 1/05/15 (Canada) 200,000,000 199,998,667 Royal Bank of Canada, 1/30/15 (Canada) 120,000,000 119,993,233 Royal Bank of Canada, 3/12/15 (Canada) 200,000,000 199,926,111 Royal Bank of Canada, 5/11/15 (Canada) 200,000,000 199,870,000 ftinstitutional.com Semiannual Report | 13 THE MONEY MARKET PORTFOLIOS STATEMENT OF INVESTMENTS (UNAUDITED) The Money Market Portfolio (continued) Principal Amount* Value Investments (continued) a Commercial Paper (continued) Total Capital Canada Ltd., 1/05/15 (France) 225,000,000 $ 224,998,000 Total Capital Canada Ltd., 2/24/15 (France) 264,000,000 263,960,400 Total Capital Canada Ltd., 2/26/15 (France) 338,000,000 337,947,422 Total Capital Canada Ltd., 3/02/15 (France) 206,500,000 206,465,583 United Parcel Service Inc., 2/02/15 300,000,000 299,968,000 United Parcel Service Inc., 2/03/15 100,000,000 99,990,833 Total Commercial Paper (Cost $10,796,048,923) 10,796,048,923 U.S. Government and Agency Securities 11.1% a FHLB, 1/07/15 100,000,000 99,998,983 1/09/15 284,500,000 284,496,523 2/04/15 642,100,000 642,053,872 a,b International Bank for Reconstruction and Development, 1/12/15 (Supranational) 200,000,000 199,998,167 1/20/15 (Supranational) 200,000,000 199,994,986 2/03/15 (Supranational) 300,000,000 299,986,250 1/06/15 - 2/04/15 (Supranational) 250,000,000 249,994,542 a U.S. Treasury Bill, 1/02/15 133,000,000 133,000,000 Total U.S. Government and Agency Securities (Cost $2,109,523,323) 2,109,523,323 Total Investments before Repurchase Agreements (Cost $17,095,573,757) 17,095,573,757 c Repurchase Agreements 2.3% Barclays Capital Inc., 0.02%, 1/02/15 (Maturity Value $150,000,167) Collateralized by U.S. Treasury Notes, 0.875%, 7/31/19 (valued at $153,781,989) 150,000,000 150,000,000 Goldman, Sachs & Co., 0.07%, 1/02/15 (Maturity Value $75,000,292) Collateralized by U.S. Government and Agency Securities, 1.88%, 9/10/19 (valued at $76,978,946) 75,000,000 75,000,000 HSBC Securities (USA) Inc., 0.06%, 1/02/15 (Maturity Value $205,000,683) Collateralized by U.S. Government and Agency Securities, 0.00% - 5.50%, 1/08/15 - 11/26/19 (valued at $209,101,992) 205,000,000 205,000,000 Merrill Lynch, Pierce, Fenner & Smith Inc., 0.05%, 1/02/15 (Maturity Value $5,000,014) Collateralized by U.S. Treasury Notes, 2.00%, 7/31/20 (valued at $5,100,037) 5,000,000 5,000,000 Total Repurchase Agreements (Cost $435,000,000) 435,000,000 Total Investments (Cost $17,530,573,757) 92.4% 17,530,573,757 Other Assets, less Liabilities 7.6% 1,444,113,806 Net Assets 100.0% $ 18,974,687,563 See Abbreviations on page 21. *The principal amount is stated in U.S. dollars unless otherwise indicated. a The security is traded on a discount basis with no stated coupon rate. b A supranational organization is an entity formed by two or more central governments through international treaties. c See Note 1(b) regarding repurchase agreements. 14 | Semiannual Report | The accompanying notes are an integral part of these financial statements. ftinstitutional.com THE MONEY MARKET PORTFOLIOS Financial Statements Statement of Assets and Liabilities December 31, 2014 (unaudited) The Money Market Portfolio Assets: Investments in securities, at amortized cost $ 17,095,573,757 Repurchase agreements, at value and cost 435,000,000 Total investments $ 17,530,573,757 Cash 1,445,065,337 Interest receivable 816,809 Total assets 18,976,455,903 Liabilities: Payables: Management fees 1,602,723 Professional fees 98,394 Accrued expenses and other liabilities 67,223 Total liabilities 1,768,340 Net assets, at value $ 18,974,687,563 Net assets consist of: Paid-in capital $ 18,977,310,247 Accumulated net realized gain (loss) (2,622,684 ) Net assets, at value $ 18,974,687,563 Shares outstanding 18,977,311,845 Net asset value per share $ 1.00 ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 15 THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statement of Operations for the six months ended December 31, 2014 (unaudited) The Money Market Portfolio Investment income: Interest $ 9,047,819 Expenses: Management fees (Note 3a) 16,267,359 Custodian fees (Note 4) 97,724 Reports to shareholders 4,329 Professional fees 105,079 Other 20,300 Total expenses 16,494,791 Expense reductions (Note 4) (16,369 ) Expenses waived/paid by affiliates (Note 3c) (7,430,603 ) Net expenses 9,047,819 Net investment income — Net realized gain (loss) from investments 3,120 Net increase (decrease) in net assets resulting from operations $ 3,120 16 | Semiannual Report | The accompanying notes are an integral part of these financial statements. ftinstitutional.com THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statements of Changes in Net Assets The Money Market Portfolio Six Months Ended December 31, 2014 Year Ended (unaudited) June 30, 2014 Increase (decrease) in net assets: Operations: Net investment income $  $  Net realized gain (loss) from investments Net increase (decrease) in net assets resulting from operations Capital share transactions (Note 2) ) Net increase (decrease) in net assets ) Net assets (there is no undistributed net investment income at beginning or end of period): Beginning of period End of period $ $ ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report | 17 THE MONEY MARKET PORTFOLIOS Notes to Financial Statements (unaudited) The Money Market Portfolio 1. Organization and Significant Accounting Policies The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one portfolio, The Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The shares of the Portfolio are issued in private placements and are exempt from registration under the Securities Act of 1933. The following summarizes the Portfolio’s significant accounting policies. a. Financial Instrument Valuation Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Portfolio’s Board of Trustees (the Board), the Portfolio’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolio’s valuation policies and procedures, which are approved annually by the Board. b. Repurchase Agreements The Portfolio enters into repurchase agreements, which are accounted for as a loan by the Portfolio to the seller, collateralized by securities which are delivered to the Portfolio’s custodian. The fair value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the Portfolio, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. Repurchase agreements are subject to the terms of Master Repurchase Agreements (MRAs) with approved counterparties (sellers). The MRAs contain various provisions, including but not limited to events of default and maintenance of collateral for repurchase agreements. In the event of default by either the seller or the Portfolio, certain MRAs may permit the non-defaulting party to net and close-out all transactions, if any, traded under such agreements. The Portfolio may sell securities it holds as collateral and apply the proceeds towards the repurchase price and any other amounts owed by the seller to the Portfolio, in the event of default by the seller. This could involve costs or delays in addition to a loss on the securities if their value falls below the repurchase price owed by the seller. All repurchase agreements held by the Portfolio at period end, as indicated in the Statement of Investments, had been entered into on December 31, 2014. c. Income Taxes It is the Portfolio’s policy to qualify as a regulated investment company under the Internal Revenue Code. The Portfolio intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Portfolio recognizes the tax benefits of uncertain tax positions only when the position is “more likely than not” to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of December 31, 2014, and for all open tax years, the Portfolio has determined that no liability for unrecognized tax benefits is required in the Portfolio’s financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. 18 | Semiannual Report ftinstitutional.com THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The Money Market Portfolio (continued) e. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Portfolio, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. Shares of Beneficial Interest At December 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Portfolios shares at $1.00 per share were as follows: Six Months Ended Year Ended December 31, 2014 June 30, 2014 Shares sold $ $ Shares redeemed ) ) Net increase (decrease) $ ) $ 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors, and/or trustees of the Franklin Money Fund, the Franklin Templeton Money Fund Trust, the Institutional Fiduciary Trust, and of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Portfolio pays an investment management fee to Advisers of 0.15% per year of the average daily net assets of the Portfolio. b. TransferAgent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Portfolio and is not paid by the Portfolio for the services. c. Waiver and Expense Reimbursements In efforts to prevent a negative yield, Advisers has voluntarily agreed to waive or limit its fees, assume as its own expense certain expenses otherwise payable by the Portfolio and if necessary, make a capital infusion into the Portfolio. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. There is no guarantee that the Portfolio will be able to avoid a negative yield. ftinstitutional.com Semiannual Report | 19 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The Money Market Portfolio (continued) 3. Transactions with Affiliates (continued) d. OtherAffiliated Transactions At December 31, 2014, the shares of the Portfolio were owned by the following entities: Percentage of Shares Outstanding Shares Institutional Fiduciary Trust  Money Market Portfolio % Franklin Money Fund % Franklin Templeton Money Fund Trust  Franklin Templeton Money Fund % 4. Expense Offset Arrangement The Portfolio has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Portfolios custodian expenses. During the period ended December 31, 2014, the custodian fees were reduced as noted in the Statement of Operations. 5. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At June 30, 2014, the Portfolio had capital loss carryfor-wards of $2,625,804 expiring in 2017. At December 31, 2014, the cost of investments for book and income tax purposes was the same. 6. Fair Value Measurements The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolios own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2014, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. 20 | Semiannual Report ftinstitutional.com THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The Money Market Portfolio (continued) 7. Money Fund Reform In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. The amendments will require certain money market funds to sell and redeem shares at prices based on their market value (a floating net asset value). It will also allow money market funds to impose liquidity fees and suspend redemptions temporarily, and will impose new requirements related to diversification, stress testing and disclosure. Management is currently evaluating the impact of these rule amendments. Compliance dates for the various amendments range from nine months to two years. 8. Subsequent Events The Portfolio has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FHLB Federal Home Loan Bank ftinstitutional.com Semiannual Report | 21 INSTITUTIONAL FIDUCIARY TRUST MONEY MARKET PORTFOLIO Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 22 | Semiannual Report ftinstitutional.com Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committeeof Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission.
